Citation Nr: 1119140	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals, surgical repair, fracture of the right navicular, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to September 1984.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.

The RO in Roanoke has jurisdiction of the Veteran's claims file. 


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's residuals, surgical repair, fracture of the right navicular, result in ankylosis of the right wrist.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals, surgical repair, fracture of the right navicular, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).



Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in February 2008, VA informed the Veteran of what evidence was required to substantiate his claim, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction (AOJ) decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, private medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record. 

The Veteran was afforded an orthopedic examination in February 2008.  38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's medical records and the results of the current examination.  It considers all of the pertinent evidence of record, to include the statements of the Veteran.  Additionally, clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability were provided.  

The Board acknowledges that in correspondence dated in July 2008 and January 2009, the Veteran asserted that the VA examiner who conducted the February 2008 examination never measured his right wrist range of motion.

However, the February 2008 examination report includes very definite findings, including the results of range of motion testing, pertaining to a physical examination of the right wrist.  The Veteran has offered no clear evidence that range of motion testing was not conducted.  The Board, therefore, finds that the February 2008 VA examination included range of motion testing of the right wrist.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (finding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.

The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regards to the February 2008 VA examination, and that the examination report obtained is adequate for the purpose of deciding the Veteran's claim.

Moreover, the Veteran's allegation is in substance an attack on the competence of the VA examiner.  In Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court found that the Board was entitled to assume the competence of a VA examiner.  See Hilkert v. West, 12 Vet. App. 145, 151 (1999) ( stating that "[T]he Board implicitly accepted [the VA examiner's] competency by accepting and relying upon the conclusions in her opinion."), aff'd, 232 F.3d 908 (Fed. Cir. 2000).  Thus, without evidence to the contrary, the Board finds that the VA examiner was competent to conduct the February 2008 VA examination in accordance with VA regulations.  Id.

Finally, the Board observes that even if the February 2008 VA examination provided inaccurate range of motion results, the Veteran would still not be prejudiced.  An evaluation in excess of his current 10 percent evaluation would require ankylosis of the right wrist, which the Veteran does not assert that he has.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated as limitation of motion of the wrist, under Diagnostic Code 5215.  Under this code, limitation of motion of the wrist warrants a 10 percent rating when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran's current 10 percent evaluation is the highest available under this Diagnostic Code.  

For a higher evaluation, a 30 percent evaluation for the major wrist requires favorable ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for residuals, surgical repair, fracture of the right navicular.  The clinical medical evidence of record simply does not show that the Veteran's right wrist disability results in any ankylosis, even with consideration of painful limited range of motion.  

The report of the February 2008 VA examination provides that the examiner reviewed the Veteran's medical records, and sets forth the relevant medical history and the Veteran's own contentions in detail.  The Veteran currently used Aleve and a brace at night, with no side effects.  The Veteran stated that he was right hand dominant and complained of pain, stiffness and weakness.  

On physical examination, the Veteran had right wrist active dorsiflexion against gravity from zero to 15 degrees, with pain beginning at zero degrees and ending at 15 degrees.  Passive dorsiflexion was also from zero to 15 degrees, with pain beginning at zero degrees and ending at 15 degrees.  There was no additional limitation of motion on repetitive use.  

Active palmar flexion against gravity was from zero to 20 degrees, with pain beginning at zero degrees and ending at 20 degrees.  Passive palmar flexion was also from zero to 20 degrees, with pain beginning at zero degrees and ending at 20 degrees.  There was no additional limitation of motion on repetitive use.  

Active radial deviation against gravity was from zero to 5 degrees, with pain beginning at zero degrees and ending at 5 degrees.  Passive radial deviation was also from zero to 5 degrees, with pain beginning at zero degrees and ending at 5 degrees.  There was no additional limitation of motion on repetitive use.  

Active ulnar deviation against gravity was from zero to 20 degrees, with pain beginning at zero degrees and ending at 20 degrees.  Passive ulnar deviation was also from zero to 20 degrees, with pain beginning at zero degrees and ending at 20 degrees.  There was no additional limitation of motion on repetitive use.  

A current X-ray evaluation was noted to result in an impression of abnormal navicular.  

The final diagnosis was residuals of trauma, fracture of right navicular, surgery and bone graft harvesting, right wrist, to include lesion of right median nerve and right carpal tunnel syndrome (CTS), with severe limitation of range of motion, right wrist.  The disability had moderate effects on the Veteran's daily activities.  The Veteran was retired due to a back disability.  

VA outpatient treatment reports dated in 2009 address the Veteran's non-service-connected right wrist CTS.  A March 2009 VA outpatient primary care note provides that the Veteran had CTS release in January.  His active problems included limitation of motion of the wrist.  Significantly, the report does not state that the Veteran's right wrist was ankylosed.  A July 2009 outpatient treatment report provides that the Veteran was having problems with the right wrist since surgery for CTS.  The pertinent assessment was right wrist arthralgia.  An X-ray resulted in an impression of abnormal configuration and deformity of the carpal navicular and significant degenerative changes at its articulation with the greater and lesser multangular; and early osteoarthritic changes first metacarpal carpal junction.  It was noted that an MRI of the wrist might be helpful.  

The Board is aware of the Veteran's complaints of right wrist pain.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected right wrist disability are contemplated in the current 10 percent disability rating.  The foregoing evidence simply does not show that pain, due to the service-connected right wrist disability, has caused functional loss comparable to favorable ankylosis of the right wrist in 20 to 30 degrees dorsiflexion.  In this regard, the February 2008 VA examination report and the March 2009 VA outpatient primary care note provide that the Veteran had right wrist motion.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's right wrist disability.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent for residuals, surgical repair, fracture of the right navicular.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

An evaluation in excess of 10 percent for residuals, surgical repair, fracture of the right navicular, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


